270 F.2d 809
Joseph F. BLAYLOCK, Appellant,v.UNITED STATES of America, Appellee.ORLEANS VENEER AND LUMBER CO., a corporation, Appellant,v.UNITED STATES of America, Appellee.
No. 16096.
United States Court of Appeals Ninth Circuit.
Oct. 5, 1959.

Burton & Hennessy, Michael T. Hennessy, Yreka, Cal., Huber & Goodwin, Norman Cissna, Eureka, Cal., for appellants.
Perry W. Morton, Asst. Atty. Gen., Claron C. Spencer, Roger P. Marquis, Attys., Department of Justice, Washington, D.C., Lynn J. Gillard, U.S. Atty., Bernard Petrie, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before STEPHENS, POPE and HAMLIN, Circuit Judges.
PER CURIAM.


1
This appeal from the United States District Court concerns the title to a claimed Homestead in Siskiyou County, California, upon certain lands in the Klamath National Forest and the United States prays for an injunction against logging the timber thereon.


2
The description of the lands in suit together with the Memorandum Opinion of the trial judge and his Findings of Fact and Conclusions of Law and Judgment are fully set out in the record.  The Findings of Fact and Conclusions of Law as found by the trial judge are amply supported by the applicable law and facts.  We are in full accord with the reasoning of trial court in his Memorandum Opinion, and adopt it as our basis for affirming the judgment appealed from.  D.C.Cal., 159 F.Supp. 874.


3
Affirmed.